Citation Nr: 0802681	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-26 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the oropharynx.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958 and from March 1959 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran's case was remanded for additional development in 
November 2006.  The case is again before the Board for 
appellate review.


FINDING OF FACT

The veteran has squamous cell carcinoma of the oropharynx 
that is likely attributable to his period of active military 
service.


CONCLUSION OF LAW

The veteran has squamous cell carcinoma of the oropharynx 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has a squamous cell carcinoma of 
the oropharynx which is related to his military service 
including exposure to herbicides while serving the in the 
Republic of Vietnam or as secondary to service-connected 
prostate cancer.  

The veteran's service medical records (SMRs) reveal that he 
sought treatment at Bien Hoa Air Base in the Republic of 
Vietnam in January and April 1966.  The veteran's records do 
not reveal treatment related to the veteran's mouth or throat 
while he was in service.  

Associated with the claims file are private treatment reports 
from J. Radford, Jr., M.D., of Hendersonville Hematology and 
Oncology, Mission St. Joseph's, Pardee Kayden Radiation 
Oncology Center.  The records reveal that the veteran was 
diagnosed with T2 or T3, N2b, M0 (Stage IV A) squamous cell 
carcinoma of the oropharynx in February 2003. 

Also associated with the claims file is a letter from L. 
Lamb, M.D., dated in January 2004.  Dr. Lamb reported that 
the veteran received radiation treatments for two separate 
carcinomas.  She said he was treated in 1996 for prostate 
cancer and through April 2003 for a cancer of the right 
tonsil and base of the tongue.  She noted that it was 
somewhat surprising that he developed the tumor because he 
never smoked and was not a heavy drinker.  She said the 
veteran reported exposure to Agent Orange while in service.  

The veteran was afforded a VA examination in April 2007.  The 
examiner reviewed the veteran's claims file and reported that 
the veteran was diagnosed with a T2N2BM0 (squamous cell 
carcinoma) of the right tonsillar pillar and base of the 
tongue.  The examiner noted that the veteran served in the 
Republic of Vietnam and was exposed to Agent Orange.  The 
examiner concluded that the veteran had a history of T2N2BM0 
of the right tonsillar pillar and base of the tongue.  She 
opined that the veteran's cancer was as likely as not related 
to Agent Orange exposure or possible second hand smoke during 
the veteran's active duty years.  In a June 2007 addendum 
opinion the VA examiner opined that the veteran's tonsillar 
cancer was not likely related to prostate cancer.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The disease for which 
service connection may be presumed to be due to an 
association with herbicide agents does not include cancer of 
the oropharynx.  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See C.F.R. § 
3.307(a)(6)(ii) (2007); 68 Fed. Reg. 34,541 (June 10, 2003) 
amending 38 C.F.R. § 3.307(a)(6)(iii) implementing the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.   Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2007).

In this case the veteran's service medical records are 
negative for any reference to treatment for squamous cell 
carcinoma of the oropharynx while the veteran was in service.  
However, he served in the Republic of Vietnam at least from 
January to April 1966 and is thus presumed to have been 
exposed to an herbicide agent during such service.  He was 
diagnosed with squamous cell carcinoma of the oropharynx in 
February 2003.  The only medical opinion evidence of record 
indicates that it is as likely as not that the veteran's 
squamous cell carcinoma of the oropharynx was related to the 
in-service Agent Orange exposure or possible second hand 
smoke in service.  In the absence of any other evidence to 
contradict this medical opinion, the Board finds that it is 
as likely as not that the veteran's squamous cell carcinoma 
of the oropharynx is related to his exposure to herbicides in 
Vietnam.  A nexus between the current disability and the 
veteran's military service has been established.  Service 
connection for squamous cell carcinoma of the oropharynx 
should therefore be granted.  




ORDER

Entitlement to service connection for squamous cell carcinoma 
of the oropharynx is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


